Me. Chief Justice Travieso
delivered tlie opinion of the Court.
Alfredo Ferrán, Luis Galíndez, and Luis Alvarez were charged with a violation of § 21 of the Puerto Rico Racing-Act (Act No. 11 of 1932, Laws of 1931-32, p. 194), as amended by Act No. 184 of May 14, 1941 (Laws of 1941, p. 1386), in connection with § 22 of said Racing Act.1 The offense charged consisted in that the defendants, without the authorization of the Racing Commission of Puerto Rico, operated a banca alemana (pari-mutuel) within the Quintana Race Track, in connection with a horse race that was held there on the day of the occurrence, Ferrán acting as banker, Alvarez as bettor, and the appellant herein, Luis Galíndez, as collector, who was sentenced to pay a fine of $50 or to an alternative penalty of imprisonment.
The first assignment of error refers to the alleged failure of the complaint to state facts sufficient to constitute the crime charged because it was not alleged therein that *881defendant Galíndez was not one of the natural or artificial persons who operate the race tracks in Puerto Eico. The appellant contends that it is not sufficient for the complaint to state that the defendant was not authorized by the Racing Commission to operate a banca, alemana.
A careful examination of the Act convinces us that the error alleged was not committed. Section 21 of the Racing Act, supra, provides that the bancas alemanas may he established only for the days on which horse races are held within the race tracks authorized by the Racing Commission and, furthermore, that said bancas may he operated only by the natural or artificial persons exploiting the race tracks in operation.. Section 22 of the same Eacing Act, supra, strictly prohibits and declares illegal “the bookmaking or bancas alemanas or subscription funds in connection with horse races, . . . except as authorized by this Act. ’ ’ According to the provisions of those two Sections, the operation of bancas alemanas within one of the race tracks authorized by the Eacing Commission, by a natural or artificial person other than the one exploiting said race track, is strictly prohibited and is illegal.
The contention of the appellant that § 27 of the Racing Act2 allows a person to operate a banca alemana without any direct authorization from the commission, is untenable. Section 21 of the Racing Act, supra, authorizes the establishment of bancas alemanas for the day on which horse races are held within the race tracks authorized by the Insular Eacing Commission and expressly provides that said bancas may be operated only by the persons who exploit said race tracks. The Act does not contain any provision which *882empowers the operators of the race tracks to authorize other persons to exploit within their race tracks bancas alemanas or pools. Section 27 of the Act only provides that if the operator of a race track allows another person to operate a banca alemana within his race track, he shall be liable to bettors in said banca for any just claim. It was not necessary for the complaint to allege that the defendant was not one of the persons authorized to operate the banca. The allegations made were more than sufficient to inform the defendant of the nature of the offense charged against him. If he was authorized to operate the banca alemana, it was incumbent on him to allege and prove such fact as a defense. The district attorney was not bound to prove that the defendant was not covered by the exception.3
 The other two assignments relate to the sufficiency of the evidence. The evidence for the Government tended to show that the defendant-appellant and Ferrán operated and exploited a clandestine banca; the defendant acting as collector and Ferrán as banker; that the appellant was seen while he received money from various persons to bet in said banca and also when he paid to the bettors who had won; that the defendant was arrested at the time he delivered to Ferrán the proceeds of the bets amounting to $200, in bills which were seized; that there was taken from Ferrán a notebook which contained the names of the horses and those of the bettors and the sum bet by each of the latter; and that the files of the Insular Racing Commission failed to disclose that the defendants were authorized to operate bancas ale-manas in the race tracks. The evidence introduced by the defense tended to show that the accused had entered into a partnership with a friend to bet on the legitimate bancas of the race track; and that the defendant was arrested by the police at the time he was carrying his own money and that of his friend in order to bet the same.
*883The lower court resolved the conflict by according credit to the evidence for the prosecution. Since said evidence is sufficient to support the complaint, and since it has not been proved that the lower court committed manifest error in weighing the same or that it acted under the influence of passion, prejudice, or partiality, it is our duty to affirm the judgment appealed from.

 ‘ ‘ Section 27. — Any natural or artificial person who, in accordance with this Act, establishes, or has duly established, a race track in Porto Eico, and operates, or allows another person to operate, baneas alemanas or pools within the racetrack grounds, shall be liable to bettors for any just claim; Provided, That the decisions of the jury and of the Insular Eacing Commission shall constitute sufficient authority so that the owner of the race track who abides by such decisions shall be relieved of further responsibility.”


 People v. Ramírez, 65 P.R.R. 641; People v. Avilés, 54 P.R.R, 257; People v. Giraud, 52 P.R.R.. 30.